COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, Malveaux and Senior Judge Annunziata
UNPUBLISHED



              ALLISON ARMIGER
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0618-17-1                                         PER CURIAM
                                                                                 AUGUST 29, 2017
              CHESBAY DISTRIBUTING, LLC AND
               INDEMNITY INSURANCE COMPANY OF AMERICA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (R. Barry Rowell; Valverde & Rowell, P.C., on brief), for appellant.

                               (Rachel A. Riordan; Joseph P. Smith, III; Kalbaugh Pfund &
                               Messersmith, on brief), for appellees.


                     Allison Armiger appeals a decision of the Workers’ Compensation Commission denying

              her motion to reopen and vacate the petition and order settling all claims. The Commission

              found that her motion was untimely and that she failed to establish a mutual mistake of fact or

              other legal basis for vacating the petition and order.

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Armiger v. Chesbay Distrib., LLC, JCN VA00000940587 (Mar. 16, 2017). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are

              adequately presented in the materials before the Court and argument would not aid the decisional

              process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.